UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2472


In Re:   ARTHUR RODGERS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:12-cv-03778-CCB)


Submitted:   February 20, 2014              Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur Rodgers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In    this     petition        for     a    writ    of   mandamus,        Arthur

Rodgers      asks     that       we    order        the    district     court      to     take

appropriate action to ensure that prison officials properly mail

Rodgers’ legal correspondence.                  Rodgers also seeks our review of

the    district      court’s        October     16,       2013    order,   which        denied

Rodgers’     motions       for    a    preliminary        injunction,      for    immediate

relief,      to    appoint    counsel,        to     compel      discovery,      and    for   a

default judgment, and to allow an appeal from that order.                                     We

conclude that Rodgers is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                       Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17      (4th     Cir.      2003).        Further,      mandamus      relief       is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

              Rodgers has not demonstrated his clear right to the

relief sought, as the district court’s docket reveals that many

of     his   filings       have       been   received       and     properly      docketed.

Further, we decline to review the district court’s October 16,

2013 order by way of mandamus because mandamus may not be used

as a substitute for appeal.                   In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007).

                                                2
            Accordingly,      we   deny    the    petition     for    writ   of

mandamus.    We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the   materials

before   this   court   and   argument    would   not   aid   the    decisional

process.

                                                              PETITION DENIED




                                      3